Case 1:11-cr-00755-JFK Document 470 Filed 02/26/21 Page 1of1
Case 1:11-cr-00755-JFK Document 469 Filed 02/24/21 Page 1of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

February 24, 2021
BY ECF

The Honorable John F. Keenan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Oscar Minaya, 11 Cr. 755 (JFK)
Dear Judge Keenan:

The Government and counsel for defendant Oscar Minaya are in receipt of the Court’s
order scheduling the defendant’s resentencing proceeding for June 23, 2021 at 11:00 am. As
mentioned in the defendant’s prior letter, the parties anticipate litigating whether or not the First
Step Act’s 2018 changes to the way multiple counts of conviction under 18 U.S.C. § 924(c) interact
with one another applies in this case. Accordingly, the parties have conferred and respectfully
request that the Court so-order the following proposed schedule for resentencing submissions,
which will include any necessary legal briefing regarding this issue:

e Defendant’s submission due April 28, 2021
e Government’s submission due May 26, 2021
¢ Defendant’s reply submission, if any, due June 9, 2021

In addition, given how much time has elapsed since the original Presentence Report was
prepared in this case, the parties respectfully request that the Court direct the Probation Office. to
prepare an updated or supplemental Presentence Report in connection with the resentencing.

Both sides in agreement, the Government's proposed schedule for
resentencing submissions is GRANTED.

It is FURTHER ORDERED that the Probation Office shall prepare an updated
or supplemental Presentence Report in advance of the Defendant's
resentencing on June 23, 2021.

 

SOQ ORDERED. F
Dated: New York, New York Blew) Cla ber’
February 26, 2021 John F.’ Keenan

United States District Judge
